Bird, J.
The bill of complaint is endorsed "supplemental bill” but contains no allegation that it is filed by way of supplement to the original bill referred to therein. After careful consideration, we conclude that we must treat it as an original bill and that as such it is demurrable. It seeks an account of damages and profits independently of any other ground of equity jurisdiction, such as discovery or injunction. It alleges no fraud, no fiduciary relations, no mistake and asks no declaration or establishment of rights or liabilities. The rights of the plaintiff have already been defined by the decree upon the original bill. For profits and damages the remedy of plaintiff at law is plain, adequate and complete. Titcomb v. McAllister, 77 Maine, 353, 357-358; Piscataqua, etc., Ins. Co. *200v. Hill, 60 Maine, 178, 184; Caleb v. Hearn, 72 Maine, 231, 232; Crooker v. Sogers, 58 Maine, 339; Root v. Sailway Co., 105 U. S. 189; Haywood v. Andrews, 106 U. S. 672, 678.
If it is desirable for plaintiff to obtain redress for violation of the injunction granted upon the original bill, such may be obtained upon proper proceedings therefor: See Spell, on Inj. &c., §1098.

Demurrer sustained.


Bill dismissed with costs.